DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 & 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Specifications p. 6 2nd to last full paragraph: [in reference to Fig. 5] "a second response 31"; Fig. 5 doesn't have a labeled element '31', but rather a '32'.  
They do include the following reference character(s) not mentioned in the description:
Fig. 5 label 32. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 

Specification
The disclosure is objected to because of the following informalities: 
p. 2 line 1: "yet another of the invention is to propose..." should be "yet another benefit of the invention is to enable..."
p. 8 line 9- 10: “therefore form a pair centred on the reference…” should be “therefore form a pair centered on the reference…”.  
Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 14, 15, 18-20, &  23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (US 20050076987 A1) "Acoustic Signal Monitoring System for a Tire" in view of Shang-Ju et al. (KR 100249078 B1) "MEASURING PROCESS OF RESONANCE FREQUENCY OF TIRE CAVITY" in further view of Shen et al. (US 20160282227 A1) "Method and Apparatus for Non-Destructive Detection of Tire Anomalies". 


Regarding claim 14 O’Brien teaches a method for checking and/or monitoring a use of a tire mounted on a vehicle (para 0007: “monitoring system employs a sound monitoring device, such as a microphone, in order to detect the sound made by a tire or tires of the vehicle as the vehicle is driven”, ‘driven’ so the tire is mounted on the vehicle) comprising the following steps:… and processing the acoustic response in a frequency domain by a computerized data processing unit (see Fig. 5 and para 0016- signal processing device 58 processes acoustic sound detected by monitoring device 50, Fig. 8-“Frequency Domain”), wherein the processing of the acoustic response identifies, in a spectrum of the acoustic response in the frequency domain (Fig. 8 “Frequency Domain”).  
O’Brien does not teach acquiring, by a microphone arranged inside the tire, an acoustic response of the tire obtained under an effect of a pulsed mechanical stress on the tire when stopped; … two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode of the tire and, as a function of a frequency deviation between the two spectral spikes, determines information concerning at least one parameter of use of the tire.  
Sang-Ju does teach acquiring, by a microphone arranged inside the tire (p. 3 lines 1-2: sound pressure is measured by the microphone 4 installed inside the tire), …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by O’Brien with the teachings of Sang-Ju.  One would place the microphone from O’Brien inside the tire as taught by Sang-Ju.  The motivation would have been to place the microphone closer to the sounds which are relevant to detecting a deformation and thereby not pick up as many confounding signals like those which would be present in the wheel well.  
O’Brien in view of Sang-Ju does not teach an acoustic response of the tire obtained under an effect of a pulsed mechanical stress on the tire when stopped; …two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode of the tire and, as a function of a frequency deviation between the two spectral spikes, determines information concerning at least one parameter of use of the tire.  
Shen teaches an acoustic response of the tire obtained under an effect of a pulsed mechanical stress on the tire when stopped (Fig. 31 a motor-driven impactor 104 would strike the tire analogously to a kick or a hammer as in the instant application, para 0037: “FIG. 31 shows an exemplary tire anomaly detection system that employs an exemplary impact-acoustic method as presently disclosed.” ). 
Shen teaches that energy dissipates into other structural modes which can be observed in the frequency domain (Shen para 0049).  Shen also teaches that peak amplitudes can be used for anomaly detection, which is to say that spikes are indicative of the different modes that are excited (Shen para 0111).  Sang-Ju teaches that a tire has a characteristic frequency related to the circumference of the tire and the speed of sound in air (Shang-Ju p. 2 line 19).  One of ordinary skill in the art would have combined these teachings to conclude that if a tire were deformed by either excessive weight or by being under pressurized then the tire would have a shortened dimension and a lengthened dimension each of which would oscillate at a frequency higher and lower respectively than the characteristic frequency of the tire.  One of ordinary skill in the art would have recognized that the frequency spectrum would then show two spikes; one above and the other below the characteristic frequency of the tire wherein the difference in frequency between these two spikes would be indicative of the deformation of the tire.  Therefore, Shen in view of Shang-Ju teaches two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode of the tire and, as a function of a frequency deviation between the two spectral spikes, determines information concerning at least one parameter of the tire.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju with the teachings of Shen.  One would enable the tire to be struck with a brief impact with a microphone inside the tire and to record the acoustic response. The motivation would have been to run tests of the tires in a more controlled environment thus minimizing confounding signals as well as to put the resulting signals through an artificial neural network (ANN) for training and predicting anomaly indicators such as whether the pressure in a tire was low or if the weight on the tire was excessive of recommendations. 

Regarding claim 15 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien in view of Sang-Ju and in further view of Shen does not explicitly teach wherein each of the two spectral spikes corresponds to maxima of the spectrum on the respective side of the reference frequency.  
Shen teaches that energy dissipates into other structural modes which can be observed in the frequency domain (Shen para 0049).  Shen also teaches that peak amplitudes can be used for anomaly detection, which is to say that spikes are indicative of the different modes that are excited (Shen para 0111).  Sang-Ju teaches that a tire has a characteristic frequency related to the circumference of the tire and the speed of sound in air (Shang-Ju p. 2 line 19).  One of ordinary skill in the art would have combined these teachings to conclude that if a tire were deformed by either excessive weight or by being under pressurized then the tire would have a shortened dimension and a lengthened dimension each of which would oscillate at a frequency higher and lower respectively than the characteristic frequency of the tire.  One of ordinary skill in the art would have recognized that the frequency spectrum would then show two spikes; one above and the other below the characteristic frequency of the tire wherein the difference in frequency between these two spikes would be indicative of the deformation of the tire.  Therefore, Shen in view of Shang-Ju teaches two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode of the tire and, as a function of a frequency deviation between the two spectral spikes, determines information concerning at least one parameter of the tire.  



Regarding claim 18 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.   
O’Brien in view of Sang-Ju and in further view of Shen does not teach wherein the reference frequency is defined as a ratio of a speed of sound in air to an average internal circumference of the tire.  
Sang-Ju further teaches wherein the reference frequency is defined as a ratio of a speed of sound in air to an average internal circumference of the tire (page 2 lines 16-22: “from this equation, the resonant frequency is related to the circumference of the tire”, p. 5                         
                            f
                            =
                            n
                            
                                
                                    c
                                
                                
                                    L
                                
                            
                        
                     where n is an integer (1 for the first mode), c is the speed of sound, and L is the path length (or circumference in this case)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Sang-Ju.  One would add to the frequency monitoring of O’Brien in view of Sang-Ju in further view of Shen the expected frequency range of                         
                            f
                            =
                            
                                
                                    c
                                
                                
                                    L
                                
                            
                        
                     from Sang-Ju. The motivation would have been that there should be peaks in the frequency spectrum corresponding to the time it takes for sound to travel around the tire and if peaks aren’t found at about this value then there is something wrong.  

Regarding claim 19 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.
O’Brien in view of Sang-Ju and in further view of Shen does not explicitly teach wherein the microphone is linked to a wireless transmitter, and the acoustic response is transmitted by the wireless transmitter to the computerized data processing unit, said computerized data processing unit being arranged outside of the tire.  
 Shen further teaches wherein the microphone is linked to a wireless transmitter, and the acoustic response is transmitted by the wireless transmitter to the computerized data processing unit, said computerized data processing unit being arranged outside of the tire (para 0140: “the computing device may be implemented using one or more networked computers, e.g., in a cluster or other distributed computing system. The network may be a LAN, a WAN, a SAN, a wireless network, a cellular network, radio links, optical links and/or the Internet”, to get from the sensor to a processing unit (i.e. ‘computing device’) the sensor must send the data over a wireless transmitter ).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Shen.  One would add to the frequency monitoring system of O’Brien in view of Sang-Ju and in further view of Shen the wireless capability of Shen.  The motivation would have been to get the data from the microphone inside the tire to the processing unit whereas a wired method would be confounding to normal operation of the vehicle.  

Regarding claim 20 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien in view of Sang-Ju and in further view of Shen does not explicitly teach wherein the microphone is secured to a rim bearing the tire.  
Sang-Ju teaches wherein the microphone is secured to a rim bearing the tire (Fig. 1, p. 3 last paragraph before the claims: “actual cavity resonant frequency of the tire can be directly measured, it is possible to know a change pattern of the cavity resonant frequency according to each state of the tire, whereby the resonant frequency of the tire is in the vehicle while driving”, for the microphone to be inside the tire and operable while driving the microphone must be mounted on the rim).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Sang-Ju.  One would add to the frequency monitoring system of O’Brien in view of Sang-Ju in view of Shen the further requirement that the microphone be attached to the rim. The motivation would have been to enable testing of tire pressure without having to bother with much extra equipment.  

Regarding claim 23 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien in view of Sang-Ju and in further view of Shen doesn’t explicitly teach a non-transitory computer-readable medium comprising program code instructions stored thereon for executing the method according to claim 14 when said non-transitory computer-readable medium is read by a computer. 
Shen teaches a non-transitory computer-readable medium comprising program code instructions stored thereon for executing the method according to claim 14 when said non-transitory computer-readable medium is read by a computer (para 0140: “The processing functionality may correspond to any type of computing device that includes one or more processing devices. The computing device can include any type of computer, computer system or other programmable electronic device, including a client computer, a server computer, a portable computer (including a laptop and a tablet)”, so the processing functionality (i.e. program code) can be stored on and read by a computer (which contains a non-transitory computer-readable medium- the hard drive)).
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Shen.  One would add to the system of O’Brien in view of Sang-Ju and in further view of Shen the addition of the necessary programming on a non-transitory computer readable medium. The motivation would have been to have a system which can perform the functionality of the method and incorporate that functionality into the control system of a vehicle.  

Regarding claim 24 O’Brien teaches a system for checking and/or monitoring a use of a tire mounted on a vehicle (Fig. 5, para 0007: “monitoring system employs a sound monitoring device, such as a microphone, in order to detect the sound made by a tire or tires of the vehicle as the vehicle is driven”, ‘driven’ so the tire is mounted on the vehicle), …; and a computerized data processing unit configured to identify, on the acoustic response in the frequency domain (Fig. 8 “Frequency Domain”).  
O’Brien does not teach the system comprising: a microphone arranged inside the tire suitable for acquiring an acoustic response of the tire to pulsed mechanical stress thereon; two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode, and, as a function of a frequency deviation between the two spectral spikes, determine information relating to at least one parameter of use of the tire.  
Sang-Ju teaches the system comprising: a microphone arranged inside the tire (Fig. 1 microphone 4, p. 3 lines 1-2: sound pressure measured by the microphone 4 installed inside the tire”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by O’Brien with the teachings of Sang-Ju.  One would modify the acoustic monitoring system of O’Brien with the interior microphone of Sang-Ju. The motivation would have been to place the microphone closer to the sounds which are relevant to detecting a deformation and thereby not pick up as many confounding signals like those which would be present in the wheel well.  
O’Brien in view of Sang-Ju does not teach suitable for acquiring an acoustic response of the tire to pulsed mechanical stress thereon, two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode, and, as a function of a frequency deviation between the two spectral spikes, determine information relating to at least one parameter of use of the tire.  
Shen teaches suitable for acquiring an acoustic response of the tire to pulsed mechanical stress thereon (Fig. 31 a motor-driven impactor 104 is analogous to the foot or hammer of the instant application, para 0037: “FIG. 31 shows an exemplary tire anomaly detection system that employs an exemplary impact-acoustic method as presently disclosed.” )… two spectral spikes situated on either side of a reference frequency corresponding to a first cavity mode, and, as a function of a frequency deviation between the two spectral spikes (para 0049: “embedded internal anomalies dissipate the energy from the resonant modes to other flexural modes, which can be observed in the frequency domain using frequency analysis such as the Fast Fourier Transform (FFT)”,)(para 0111: “the local peak amplitudes or accumulated spectral densities can be regarded as discriminators for anomaly identification”, the reference frequency is the frequency corresponding to the sound wave traversing the circumference of the tire and the two spectral spikes correspond to changed path lengths around the circumference due to deformation or anomaly of the tire), determine information relating to at least one parameter of use of the tire (the greater the difference in the frequency of these two peaks the greater difference in the path lengths and if the difference in the path lengths is changing then the tire must be deforming).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju with the teachings of Shen.  One would add to the system of O’Brien in view of Sang-Ju the hammer and signal monitoring of Shen.  The motivation would have been to run tests of the tires in a more controlled environment thus minimizing confounding signals as well as to put the resulting signals through an artificial neural network (ANN) for training and predicting anomaly indicators such as whether the pressure in a tire was low or if the weight on the tire was excessive of recommendations.

Regarding claim 25 O’Brien in view of Sang-Ju and in further view of Shen teaches the system according to claim 24.  
O’Brien in view of Sang-Ju and in further view of Shen does not explicitly teach wherein the microphone is linked to a wireless transmitter configured to transmit the acoustic response to the computerized data processing unit, said computerized data processing unit being arranged outside of the tire.  
Shen further teaches wherein the microphone is linked to a wireless transmitter configured to transmit the acoustic response to the computerized data processing unit, said computerized data processing unit being arranged outside of the tire (para 0140: “the computing device may be implemented using one or more networked computers, e.g., in a cluster or other distributed computing system. The network may be a LAN, a WAN, a SAN, a wireless network, a cellular network, radio links, optical links and/or the Internet”, to get from the sensor to a processing unit (i.e. ‘computing device’) the sensor must send the data over a wireless transmitter ).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Shen.  One would add to the frequency monitoring system of O’Brien in view of Sang-Ju and in further view of Shen the wireless capability of Shen.  The motivation would have been to get the data from the microphone inside the tire to the processing unit whereas a wired method would be confounding to normal operation of the vehicle.  

Regarding claim 26 O’Brien in view of Sang-Ju and in further view of Shen teaches the system according to claim 24.   
O’Brien in view of Sang-Ju and in further view of Shen does not teach wherein the microphone is secured to a rim bearing the tire.
Sang-Ju teaches the system according to claim 24, wherein the microphone is secured to a rim bearing the tire (Fig. 1, p. 3 last paragraph before the claims: “actual cavity resonant frequency of the tire can be directly measured, it is possible to know a change pattern of the cavity resonant frequency according to each state of the tire, whereby the resonant frequency of the tire is in the vehicle while driving”, for the microphone to be inside the tire and operable while driving the microphone must be mounted on the rim).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Sang-Ju.  One would add to the frequency monitoring system of O’Brien in view of Sang-Ju in view of Shen the further requirement that the microphone be attached to the rim. The motivation would have been to enable testing of tire pressure without having to bother with much extra equipment.  



Claim 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (US 20050076987 A1) "Acoustic Signal Monitoring System for a Tire" in view of Shang-Ju et al. (KR 100249078 B1) "MEASURING PROCESS OF RESONANCE FREQUENCY OF TIRE CAVITY" in further view of Shen et al. (US 20160282227 A1) "Method and Apparatus for Non-Destructive Detection of Tire Anomalies" and in further view of Naito et al. (US 6385553 B1) "Tire Air Pressure Estimating Apparatus". 

Regarding claim 16 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
Naito teaches wherein a spacing of the frequency of each of the spectral spikes relative to the reference frequency is less than 10% of the reference frequency (column 7 lines 33-36: “FIG. 7 shows relationships between the first resonance peak (in the range of 30-50 Hz) and tire air pressure as well as the second resonance peak (in the range of 60-90 Hz) and tire air pressure”, so the reference frequency would be 55Hz and the spectral spikes are potentially as close as at 50Hz and 60Hz, (                        
                            P
                            1
                            ≡
                            
                                
                                    55
                                    -
                                    50
                                
                                
                                    55
                                
                            
                            ×
                            100
                            =
                            9
                            %
                             
                            &
                             
                            P
                            2
                            ≡
                            
                                
                                    60
                                    -
                                    55
                                
                                
                                    55
                                
                            
                            ×
                            100
                            =
                            9
                            %
                        
                    ), Naito is finding resonant frequencies by driving the system at different frequencies by driving the vehicle).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Naito.  One would add to the system of O’Brien in view of Sang-Ju and in further view of Shen the requirement that the resonances be within 10% of the reference frequency.  The motivation would have been to screen out many other resonances that might be picked up by the microphone but which aren’t potentially representative of these torsional resonances and would therefore not likely be of use in determining the tire pressure.  

Regarding claim 17 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien in view of Sang-Ju and in further view of Shen does not teach wherein the information relating to at least one parameter of use of the tire is a deformation factor corresponding to a ratio between the deviation between the two frequencies of the spectral spikes and the reference frequency.  
Naito teaches wherein the information relating to at least one parameter of use of the tire is a deformation factor corresponding to a ratio between the deviation between the two frequencies of the spectral spikes and the reference frequency (column 1 lines 53-58: “a higher-order resonance frequency (for example, in a range of about 60 through 90 Hz) included in the wheel speed signal, greatly changes in response to change of the tire air pressure in a drive wheel of a vehicle, which is a characteristic suitable for estimating the tire air pressure”, so                         
                            
                                
                                    R
                                
                                
                                    h
                                
                            
                            ≡
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            h
                                        
                                    
                                    -
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                            F
                            (
                            
                                
                                    T
                                    P
                                
                                
                                    h
                                
                            
                            -
                            
                                
                                    T
                                    P
                                
                                
                                    r
                                
                            
                            )
                        
                     &                         
                            
                                
                                    R
                                
                                
                                    l
                                
                            
                            ≡
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            l
                                        
                                    
                                    -
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                            F
                            (
                            
                                
                                    T
                                    P
                                
                                
                                    l
                                
                            
                            -
                            
                                
                                    T
                                    P
                                
                                
                                    r
                                
                            
                            )
                        
                     and therefore                         
                            
                                
                                    R
                                
                                
                                    h
                                
                            
                            -
                            
                                
                                    R
                                
                                
                                    l
                                
                            
                            →
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            h
                                        
                                    
                                    -
                                    
                                        
                                            f
                                        
                                        
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                            F
                            (
                            
                                
                                    T
                                    P
                                
                                
                                    h
                                
                            
                            -
                            
                                
                                    T
                                    P
                                
                                
                                    r
                                
                            
                            )
                            -
                            F
                            (
                            
                                
                                    T
                                    P
                                
                                
                                    l
                                
                            
                            -
                            
                                
                                    T
                                    P
                                
                                
                                    r
                                
                            
                            )
                        
                     where f are frequencies TP are tire pressures and F is a function for estimating tire pressure from a difference in resonance frequency, therefore it follows from Naito that the ratio between the deviation between the two frequencies is a parameter of use in that it can be used to estimate the tire pressure ).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Naito.  One would add to the frequency detection analysis method of O’Brien in view of Sang-Ju and in further view of Shen the monitoring of a deformation ratio as taught by Naito.  The motivation would have been to enable the system to predict tire pressures based on acoustic signals.  


Claim 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (US 20050076987 A1) "Acoustic Signal Monitoring System for a Tire" in view of Shang-Ju et al. (KR 100249078 B1) "MEASURING PROCESS OF RESONANCE FREQUENCY OF TIRE CAVITY" in further view of Shen et al. (US 20160282227 A1) "Method and Apparatus for Non-Destructive Detection of Tire Anomalies" and in further view of Sawada et al. (US 6064931 A) "Control Apparatus for Vehicle". 

Regarding claim 21 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien teaches wherein a pressure inside the tire is known (para 0002: “instances such as when tires are under-inflated, overloaded, and driven in hot climates the tire may experience damage”, so O’Brien must know the state of the other variables in order to determine the unknown one (e.g. the pressure and temperature of the tire must be known in order to determine the load on the tire)).  
O’Brien in view of Sang-Ju and in further view of Shen does not teach the method comprises determining information relating to a load of the vehicle as parameter of use, as a function of the deviation between the frequencies of the spectral spikes and of the pressure.  
Sawada teaches the method comprises determining information relating to a load of the vehicle as parameter of use, as a function of the deviation between the frequencies of the spectral spikes and of the pressure (column 1 lines 34-39: “object of the present invention to provide a vehicle control apparatus, in which a wheel load of each wheel or a vehicle body load is estimated based on a fact that a fluctuation in vibration (pitch)… synchronized with rotation of a tire or in the gain of the resonance frequency of a tire corresponds to a wheel load of each wheel”, if the deformation of the wheel can be due to either low tire pressure or a large load then there must be another source of information to distinguish the two possibilities so there must be a pressure sensor for the system of Sawada to function). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Sawada.  One would add to the frequency detection analysis method of O’Brien in view of Sang-Ju and in further view of Shen the monitoring of resonant frequencies from Sawada. The motivation would have been to use the existing equipment for the extra functionality of determining a load on the tires and using that to increase the vehicle stability.  


Regarding claim 22 O’Brien in view of Sang-Ju and in further view of Shen teaches the method of claim 14.  
O’Brien teaches wherein a load of the vehicle is known (para 0002: “instances such as when tires are under-inflated, overloaded, and driven in hot climates the tire may experience damage”, so O’Brien must know the state of the other variables in order to determine the unknown one (e.g. the load on the tire and temperature of the tire must be known in order to determine the pressure in the tire)). 
O’Brien in view of Sang-Ju and in further view of Shen does not teach the method comprises determining information relating to a pressure as parameter of use, as a function of the deviation between the frequencies of the spectral spikes and of the load of the vehicle.  
Sawada teaches the method comprises determining information relating to a pressure as parameter of use, as a function of the deviation between the frequencies of the spectral spikes and of the load of the vehicle (column 6 lines 53-59: “deviation .DELTA.f(=fk0-f1) between fk0 and a resonance frequency f1 corresponding to a tire air pressure reduction alarm pressure (for example, 1.4 kg/cm.sup.2). When (fk0-fk)&lt;.DELTA.f, it is determined that there is no tire air pressure reduction large enough to exert an influence on the estimation of the ground contact load or the accuracy of the estimation of the ground contact load ratio”, so the system uses the frequency spectrum and the pressure reading in order to then determine a load on the tires).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by O’Brien in view of Sang-Ju and in further view of Shen with the teachings of Sawada.  One would add to the frequency detection analysis method of O’Brien in view of Sang-Ju and in further view of Shen the monitoring of pressure through the measurement of resonant peaks from Sawada.  The motivation would have been to more accurately determine the combination of pressures and loads in order to enable better control of a vehicle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reindl et al.  (EP 0937615 B1) "Sensor System and Procedure for Monitoring/measuring vehicle tyre adhesion on a Surface and Other Physical Data of the Tyre" considers multiple different variables in determining characteristics of the tire.  Includes scanning a tire ID tag and temperature measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868